         Case 1:21-cv-00822-DAD-JLT Document 5 Filed 09/21/21 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN CORRAL,                       )                 Case No.: 1:21-cv-00822-DAD-JLT
                                        )
12             Plaintiff,               )                 ORDER TO SHOW CAUSE WHY ACTION
                                        )                 SHOULD NOT BE DISMISSED FOR FAILURE
13        v.                            )                 TO COMPLY WITH THE COURT’S ORDERS
                                        )
14   CALIFORNIA HIGHWAY PATROL, et al.,
                                        )                 [21-DAY DEADLINE]
15                                      )
               Defendants.              )
16                                      )

17          On August 9, 2021, the Court denied plaintiff’s motion to proceed in forma pauperis,

18   dismissed the complaint and directed the plaintiff to file a first amended complaint within 30 days and

19   pay the required filing fee at the time of filing. (Doc. 4.) More than 30 days have passed, and the

20   plaintiff has not filed a first amended complaint.

21          The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide, “[f]ailure of

22   counsel or of a party to comply with . . . any order of the Court may be grounds for imposition by the

23   Court of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District

24   courts have inherent power to control their dockets” and, in exercising that power, may impose

25   sanctions, including dismissal of an action. Thompson v. Housing Auth., City of Los Angeles, 782 F.2d

26   829, 831 (9th Cir. 1986). A court may dismiss an action based on a party’s failure to prosecute an

27   action, obey a court order, or comply with local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258,

28   1260-61 (9th Cir. 1992) (dismissal for failure to comply with a court order to amend a complaint);

                                                          1
         Case 1:21-cv-00822-DAD-JLT Document 5 Filed 09/21/21 Page 2 of 2


1    Malone v. U.S. Postal Service, 833 F.2d 128, 130-31 (9th Cir. 1987) (dismissal for failure to comply

2    with a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure

3    to prosecute and to comply with local rules).

4           Accordingly, the Court ORDERS the plaintiff to show cause in writing, within 21 days of the

5    date of service of this order, why this action should not be dismissed for failure to comply with the

6    Court’s orders. Alternatively, within that same time, the plaintiff may file a first amended complaint

7    and pay the required filing fee at the time of filing the first amended complaint.

8           The failure to comply with this order will result in a recommendation that the Court

9    dismiss the action.

10
11   IT IS SO ORDERED.

12      Dated:     September 20, 2021                                _ /s/ Jennifer L. Thurston
13                                                   CHIEF UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
